DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 14, 2021.
Applicant's election with traverse of Species A (claim 2) in the reply filed on July 14, 2021 is acknowledged.  The traversal is on the ground(s) that the subject matter between the two species are sufficiently related that a thorough search of the first species would include the subject matter of the second species, and there is thus no serious burden on the examiner to examine both species.  This is not found persuasive because a primary form of evidence of a burden on the examiner is a showing a divergent subject matter. Applicant’s Specification make clear that the double-helical teeth to be formed on the gear may be either outer teeth or inner teeth (page 4, fourth paragraph). A search of the elected species would not require a search of the non-elected species. Having to perform two separate, non-overlapping searches in a single application would indeed be a burden on the examiner
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement filed December 13, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it includes a non-patent literature document (“Hobbing – Power Skiving,” by Prawema) which is not written in English, does not provide an English translation, and which an English translation is not reasonably available to the Examiner.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the teeth of the one gear half,” “the teeth of the other gear half,” and “the axis of rotation.” There is insufficient antecedent basis for these limitations in the claim.
Claim 1 further recites the limitation “the teeth provided on the gear wheel.” It is unclear as to whether Applicant intends the limitation to refer to the ‘double-helical teeth,’ the ‘teeth of the one gear half,’ or ‘the teeth of the other gear half.’
Claim 1 further recites the limitation “during hobbing machining of the teeth of the one of the gear halves, in each instances, reaches all the way into the respectively adjacent tooth gaps of the other gear half, in each instance.” The limitation is indefinite for several reasons. First, it is unclear as to whether Applicant intends the recitation of ‘hobbing machining’ to refer to the previously recited step of ‘hobbing,’ or whether Applicant intends ‘hobbing machining’ to set forth a second step of ‘hobbing,’ separate and independent from the previous ‘hobbing.’ Secondly, it is unclear as to whether Applicant intends ‘the other gear half’ to refer to the ‘other gear half’ previously recited in the claim, or whether Applicant intends the ‘other gear half’ to refer to the remaining ‘gear half’ the ‘one of the gear halves.’ Next, there is insufficient antecedent basis for “the respectively adjacent tooth gaps.” The limitation is further indefinite because it is unclear as to how the ‘teeth of one gear half’ can ‘reach into a tooth gap of another gear half.’ For the purposes of this Office Action, Examiner will interpret the limitation as 
Claim 5 recites the limitation ‘tooth spacing.’ There is insufficient antecedent basis for the limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gill (U.S. Patent Number 6,283,686) in view of Drummond (British Patent Number 544,323, cited in IDS).
As to claim 1, Gill teaches a method for chipping production of a gear wheel (abstract), which is provided with double-helical teeth, in which teeth of one gear half are configured to run counter to teeth of an other gear half, in rising manner, wherein the gear halves are arranged offset from one another by an angle amount with reference to an axis of rotation of the gear wheel, wherein a projection of the teeth of one gear half extends into adjacent tooth gaps with a gear half which opposes the one gear wheel (figures 1 and 2, element 11 being the ‘gear wheel,’ elements 15 being the ‘double-helical teeth,’ element 14a being the ‘one gear half,’ element 14b being the 
However, Gill teaches producing the gear wheel via cutter and retractable pin (column 4, line 59 – column 5, line 38), rather than a hobbing wheel. Drummond teaches a method for chipping production of a gear wheel (page 1, lines 18 – 23), which is provided with double-helical teeth, in which teeth of one gear half are configured to run counter to teeth of an other gear half, in rising manner (figures 1, 6 and 7, elements 10 and G being the ‘gear wheel’; page 2, lines 80 – 83, 94 – 98, and 103 – 106). Drummond further teaches that gear wheel is produced by providing a gear wheel blank, on which the teeth provided on the gear wheel are produced by means of hobbing using a hobbing wheel (figures 6 and 7, element T being the ‘hobbing wheel’; page 2, lines 94 – 112). It would have been obvious to one skilled in the art to produce the gear wheel of Gill, by substituting the hobbing method of Drummond for the method of Gill, because Drummond teaches that the hobbing method provides the benefit of forming the gear wheel so as to have accurately formed gear teeth (page 1, lines 18 – 29), as desired by Gill (column 2, lines 33 – 36).
As to claim 2, Gill teaches that the double-helical teeth to be formed on the gear wheel are outer teeth (figures 1 and 2, element 15).
As to claim 4, Gill teaches that a groove runs circumferentially around the gear wheel is molded in between the gear halves before the machining (figures 1 and 2, element 19; column 4, lines 52 – 53).
As to claim 5, Gill teaches that the angle amount by which the gear halves are arranged offset from one another corresponds to half the tooth spacing of the gear halves (figures 1 and 2, element 15 being the ‘teeth’ and element 22 being the ‘tooth spacing’; column 5, lines 29 – 32).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726